Citation Nr: 0639173	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for ptosis of the left eye 
with diplopia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1986 to August 1986 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision, which denied 
the claim for a rating higher than 30 percent for ptosis of 
the left eye with diplopia.  The veteran filed a notice of 
disagreement (NOD) in January 2002 and the RO issued a 
statement of the case (SOC) in February 2002.  The veteran 
filed a substantive appeal (via a VA Form 9) in July 2002.  
In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action on his part is required.


REMAND

After the RO issued a December 2004 supplemental SOC (SSOC), 
the veteran submitted to the RO additional medical evidence, 
including a March 2006 VA examination that related to his eye 
disorder.  This evidence clearly bears on the question of the 
veteran's entitlement to a rating higher than 30 percent for 
his service-connected ptosis of the left eye with diplopia, 
but this evidence has not been considered by the RO in 
connection with the current claim, and neither the veteran, 
nor his representative, has expressly waived initial RO 
consideration of the evidence. Thus, a remand for RO 
consideration of this evidence, in the first instance, and 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration, is warranted.  See 38 C.F.R. §§ 19.31(b)(1), 
19.37 (2006).

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The RO should also consider whether any further development 
of the claim is warranted.  In this regard, the Board notes 
that the veteran's left eye ptosis with diplopia is rated 
under DC 6019, applicable to ptosis, and that diagnostic code 
provides for rating of the disability as disfigurement in 
some circumstances, depending on the degree of interference 
with vision.  The veteran's representative referred to such 
disfigurement during the Board hearing (p. 7).  The Board 
also notes a reference in the December 2004 SSOC to the 
requirement in 38 C.F.R. § 4.80 that combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is a serious 
cosmetic defect.  The RO should thus consider whether an 
additional VA examination is necessary to determine whether 
disfigurement or a serious cosmetic exists.  

If the RO determines that further examination of the veteran 
is warranted, the RO should arrange for such an examination, 
by a physician, at an appropriate VA medical facility.  The 
RO should instruct that photographs be taken as part of the 
examination, as requested by the veteran's representative at 
the hearing (p. 7).  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, shall result 
in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of examination sent to the 
appellant by the appropriate VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a rating in excess of 30 
percent for ptosis of the left eye with diplopia should 
include consideration of additional evidence submitted by the 
veteran to the RO since the December 2004 SSOC, as well as 
any additional evidence received pursuant to the remand. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
initial rating claim on appeal that is 
not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman 
(cited to above) as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

3.  If, after receiving any additional 
evidence pursuant to the above-noted 
development, and considering the 
additional evidence added to the record 
since December 2004, the RO determines 
that the record does not include 
sufficient information to determine 
whether a rating based on disfigurement 
or serious cosmetic defect is 
appropriate, the RO should arrange for 
the veteran to undergo VA examination, by 
a physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  Color photographs 
(unretouched) should be taken, and all 
clinical findings should be reported in 
detail.  The examiner should specifically 
detail findings as to any disfigurement 
or cosmetic defects that are due to the 
veteran's left eye ptosis with diplopia.  

The examiner should set forth all 
examination findings and the complete 
rationale for conclusions reached in a 
printed (typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any further notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim on appeal.  If the veteran fails to 
report to any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claim in light of all pertinent evidence 
(including all that received since the 
December 2004 SSOC) and legal authority 
(including all potentially applicable 
diagnostic codes for evaluating eye 
disabilities and disfigurement or 
cosmetic defect caused by such 
disability).

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
associated with the claims file since the 
December 2004 SSOC, and additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

